Citation Nr: 0416924	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran subsequently perfected this appeal.

A RO hearing was held in April 2003.  A transcript of that 
hearing has been associated with the claims folder.  In his 
January 2001 substantive appeal, the veteran requested a 
videoconference hearing before a member of the Board.  By 
letter dated in January 2004, the RO notified the veteran 
that the requested hearing was scheduled in April 2004.  A 
subsequent notice of temporary transfer of veteran's records 
indicates that the veteran canceled this hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that the current 50 percent evaluation 
for PTSD does not adequately reflect the severity of his 
disability.

In April 2003, the RO sent the veteran a letter advising him 
that VA was still working on his appeal for an increased 
evaluation for PTSD.  The veteran was requested to complete 
authorizations for release of information for each doctor or 
hospital where he was treated.  In May 2003, the veteran 
submitted an authorization for release of records from Dr. K. 
Jones.  

On review, the claims folder contains an April 2002 statement 
from Dr. Jones; however, there is no indication that the 
veteran's treatment records were requested from this 
provider.  Pursuant to the duty to assist, VA will make 
reasonable efforts to obtain relevant records from private 
medical care providers.  Reasonable efforts generally consist 
of an initial request for the records and, if the records are 
not received, at least one follow-up request.  See 38 C.F.R. 
§ 3.159(c)(1) (2003).  

VA outpatient records indicate that the veteran attends group 
therapy at the VA medical center (VAMC) in Bay Pines.  The 
most recent VA treatment records contained in the claims 
folder are dated in June 2003.  

A May 2000 statement from a VA vocational rehabilitation 
counselor indicates that the veteran was denied participation 
in the program.  Based upon the veteran's disabilities, it 
was not reasonably feasible for him to benefit from 
vocational rehabilitation at that time.  On review, the 
claims folder does not contain the veteran's vocational 
rehabilitation folder.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  The RO should request records 
pertaining to the veteran's treatment for 
PTSD from Dr. K. Jones.  If necessary, 
the RO should request an updated 
authorization from the veteran.  If a 
response is not received, the RO should 
make a follow-up request for the records.  
All records obtained or any response 
received should be associated with the 
claims folder.

3.  The RO should obtain the veteran's 
medical records regarding treatment for 
PTSD from the VAMC in Bay Pines for the 
period from June 2003 to the present.  
All records obtained should be associated 
with the claims folder.  

4.  The RO should request the veteran's 
vocational rehabilitation folder.  Any 
records obtained should be associated 
with the claims folder.  

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation greater than 
50 percent for PTSD.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




